IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY SNEED,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0784

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed February 7, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Timothy Sneed, pro se, Petitioner.

Pamela Jo Bondi, Attorney General; William W. Gwaltney and Lateasha L. Powell,
Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.